Title: Jonathan Williams, Jr., to the American Commissioners, 14 October 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Honorable Gentlemen
Nantes 14 Octor. 1777.
I have the pleasure to announce the return of the mere Bobie Packet Boat who delivered your dispatches in Safety but by the inclosed Copy of a Letter that I have received from the Captain you will see he has not been so fortunate with those he was charged with in return. As there were no Dispatches and the news only a confirmation of what you already have at Paris, I thought that for the delay of one day it was not worth while to put you to the Expence of an Express; If I am wrong in this I will in future send a Courier on every such occasion, but the expence is so great I always wish to save it except where the public Service requires the Contrary.
I have sent Capt. Nicholson to L’orient to see the Captains of the two Frigates that are arrived there, and to assist them with his advice in what may relate to their Ships &c., as they being Strangers may stand in need of it; and at the same time I have desired them to address themselves to M. Gourlade for what assistance they may have occasion for.
A Gentleman has received a Letter from Bordeaux which mentions that a vessell is arrived from Kinnipuxen the same place Capt. Young came from, which sailed the 21 of Augt. and brings no news of Howe. I have the honour to be with the greatest Respect Gentlemen Your most obedient Servant
J Williams J
The Honble The Commissioners of the United States.
 
Addressed: The Honorable / The Commissioners of the / United States / Paris.
Notation: Jon Williams Nantes 14 Octor 1777
